Title: From Thomas Jefferson to Charlotte Sophia, 1 March 1808
From: Jefferson, Thomas
To: Charlotte Sophia


                                                
                            Madam our Good Friend,
                            
                        

                        This letter will be delivered to you by William Pinckney one of our distinguished citizens whom I have named Minister Plenipotentiary to reside near the person of the King your husband. My knowledge of his good qualities gives me full confidence that he will so conduct himself as to merit your esteem, and I pray that you yield entire credence to the assurances he will give you of our friendship, and that God will have you always madam, our Good friend, in his holy keeping.
                  Written at the City of Washington the first day of March A. D. 1808. 
                  Your Good Friend,  
                        
                            Th: Jefferson
                     
                     By the President
                     James Madison
                     
                     Secretary of State
                        
                    